MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                          FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                            Sep 30 2019, 11:26 am

court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Thomas P. Keller                                         Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana

                                                         Lauren A. Jacobsen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

David Dobson,                                            September 30, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-522
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Jane Woodward
Appellee-Plaintiff.                                      Miller, Judge
                                                         Trial Court Cause No.
                                                         71D01-1805-CM-1728



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-522 | September 30, 2019             Page 1 of 4
                                       Statement of the Case
[1]   David Dobson appeals his conviction, following a bench trial, for conversion,

      as a Class A misdemeanor. He raises one issue on appeal, namely, whether the

      State presented sufficient evidence to support his conviction.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On April 5, 2018, Dobson entered a Meijer store. Once in the store, Dobson

      put two air mattresses into an empty cart, walked to another section of the

      store, removed one of the air mattresses, and walked to the service desk.

      Dobson then attempted to return the remaining air mattress. Dobson presented

      the employee at the service desk with a receipt, but the employee declined the

      return because the UPC code on the receipt did not match the UPC code on the

      air mattress. At that point, Dobson attempted to leave the store. He pushed the

      cart with the air mattress past the last point of sale and through the first of two

      sets of doors. However, while Dobson was in between the two sets of doors,

      Tim Stephens, a loss prevention officer for Meijer, stopped Dobson.


[4]   The State charged Dobson with one count of conversion, as a Class A

      misdemeanor. At Dobson’s ensuing bench trial, the State presented as evidence

      Stephens’ testimony. Stephens testified that, while he did not witness Dobson

      enter the store, he observed Dobson place two air mattresses into an empty cart,

      remove one, and proceed to the service desk to attempt to return the “same air

      mattress that [he] saw [Dobson] pick up in the store that day.” Id. at 13.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-522 | September 30, 2019   Page 2 of 4
      Indeed, Stephens testified that, after he first saw Dobson with the empty

      shopping cart, he “[n]ever” lost sight of Dobson. Id. at 21. Stephens further

      testified that he watched Stephens attempt to leave the store with the air

      mattress. At the conclusion of the State’s evidence, the parties stipulated to the

      admission of surveillance footage from Meijer’s entrance. The parties further

      stipulated that the video footage did not show Dobson entering the store. The

      trial court found Dobson guilty of conversion and sentenced him accordingly.

      This appeal ensued.


                                     Discussion and Decision
[5]   Dobson contends that the State failed to present sufficient evidence to support

      his conviction. Our standard of review on a claim of insufficient evidence is

      well settled:


              For a sufficiency of the evidence claim, we look only at the
              probative evidence and reasonable inferences supporting the
              verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do
              not assess the credibility of witnesses or reweigh the evidence. Id.
              We will affirm the conviction unless no reasonable fact-finder
              could find the elements of the crime proven beyond a reasonable
              doubt. Id.


      Love v. State, 73 N.E.3d 693, 696 (Ind. 2017).


[6]   To prove that Dobson committed conversion, as a Class A misdemeanor, the

      State was required to show that Dobson knowingly or intentionally exerted

      unauthorized control over the property of another person. Ind. Code § 35-43-4-

      3(a) (2019). On appeal, Dobson contends that the State presented insufficient
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-522 | September 30, 2019   Page 3 of 4
      evidence to prove that he exerted unauthorized control over the air mattress.

      Specifically, Dobson maintains that “the air mattress was his property” that he

      was “attempting to return” and that the State failed to present sufficient

      evidence to support his conviction because “there was no video evidence that

      he came into the store empty-handed.” Appellant’s Br. at 8. We cannot agree.


[7]   At Dobson’s trial, Stephens testified that he observed Dobson place the air

      mattress into an empty cart, try to return the “same air mattress” and then

      attempt to leave the store with the air mattress when he could not complete the

      return. Tr. Vol. II at 13. He further testified that, even though he did not see

      Dobson enter the store, he “[n]ever” lost sight of Dobson after he first observed

      Dobson pushing an empty cart. Id. at 21. Based on that evidence, a reasonable

      fact-finder could conclude that Dobson did not enter the store with the air

      mattress and that the air mattress was not Dobson’s property. Dobson’s

      argument on appeal is simply a request that we reweigh the evidence, which we

      cannot do. We affirm Dobson’s conviction.


[8]   Affirmed.


      Bailey, J., and May, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-522 | September 30, 2019   Page 4 of 4